             Case 1:18-cr-10249-WGY Document 76 Filed 11/29/19 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                )
                                        )
        v.                              )                Criminal No. 18-mj-07187-JCB
                                        )
MARK T. MOFFETT                         )

                              Defendant’s List Of Potential Exhibits

        Defendant Mark T. Moffett may offer during his case in chief one or more of the exhibits

identified by the government in its exhibit list. Mr. Moffett may also offer the following exhibits and

reserves the right to supplement this list up to the close of evidence.



                 1.     Email Sealscott to Retzer, et al., 5/30/14 re: Sample appeal letter
                        USAO-MA-00002236

                 2.     Email Fashaw to Wilson, et al., 6/5/14 re: First Health Part D (Coventry)
                        USAO-MA-000015875

                 3.     Email Moffett to Falla, et al., 6/5/14 re: copy of letter in support of patient tt
                        USAO-MA-00000991

                 4.     Email Falla to Moffett, et al., 6/6/14 re: copy of letter in support of patient tt
                        USAO-MA-000015456

                 5.     Email Moffett to Sealscott, 6/6/14 re: sample appeal letter
                        USAO-MA-00000763

                 6.     Email Moffett to Fashaw, 6/6/14 re: appeal process for Pts MH & TT
                        USAO-MA-00000990

                 7.     Email Moffett to Fashaw, 6/6/14 re: appeal process for Pts MH & TT
                        USAO-MA-00000989

                 8.     Email Fashaw to Moffett, 6/6/14 re: appeal process for Pts MH & TT
                        USAO-MA-00018639

                 9.     Email Fashaw to Moffett, 6/11/14 re: Peer to Peer info for Pt TT
                        USAO-MA-00018615

                 10.    Email Moffett to Aker, 1/27/14 re: Do a couple of patients come to
                        mind Dr. Aker?
                        USAO-MA-00025956
Case 1:18-cr-10249-WGY Document 76 Filed 11/29/19 Page 2 of 3



    11.   Email Moffett to Aker, 1/27/14 re: Do a couple of patients come to
          mind Dr. J?
          USAO-MA-00025769

    12.   Email Eric Curtis to US Commercial, et al., 11/25/14 re: Important Message
          From Eric

    13.   Email Frigge to Ringer, et al., 5/1/15 re: Ambassador program
          Springfield IL 4/23/15
          USAO-MA-00024163

    14.   Aegerion article, “Homozygous Familial Hypercholesterolemia”
          USAO-MA-00025844

    15.   Email Sealscott to Ringer, et al., 3/3/15 re: M.D. MOA Conversation
          USAO-MA-00024357

    16.   Email Moffett to Gifford, 5/27/14 re: Patient LO
          USAO-MA-00025276

    17.   Email Moffett to Fashaw et al., 6/21/14 re: Patient BW
          USAO-MA-00000152

    18.   Email Curtis to Gambino, et al., 2/26/15 re: No hoofs patient left behind
          USAO-MA-00017802

    19.   Email Sealscott to Moffett, 5/25/14, re: Tomorrow’s agenda
          USAO-MA-00015713

    20.   Aegerion Brochure, “Starting Your HoFH Patient on Juxtapid,” 2014

    21.   Juxtapid MOA Brochure 2013, with label insert, revised 8/2014

    22.   Email Sealscott to Napolean, et al., 1/15/14, re: Patient Onboarding Breakfast
          in Miami
          USAO-MA-00024413

    23.   Email Sealscott to Retzer, et al., 5/2/14, re: See you in Dallas Dream Team!
          USAO-MA-00008888

    24.   Email Sealscott to Retzer, et al., 4/7/14, re: Onboarding Best Practices
          process
          USAO-MA-00002246

    25.   Email Sealscott to Dietrich, et al., 2/18/14, re: Fwd New article shows
          increased prevalence of HeFH
          USAO-MA-00016930

    26.   Email Moffett to Sealscott, 6/6/14, re: sample appeal letter
          USAO-MA-00000763

    27.   Texts Moffett - Sealscott , USAO-MA-00000286-287

    28.   Texts Moffett - Sealscott , USAO-MA-00000289, 294-298

                                     2
         Case 1:18-cr-10249-WGY Document 76 Filed 11/29/19 Page 3 of 3




               29.     Texts Moffett - Sealscott , USAO-MA-00000385, 396, 398-400, 403, 405

               30.     Texts Moffett - Sealscott , USAO-MA-00000328, 367-373, 407

               31.     Texts Moffett - Sealscott , USAO-MA-00000414-417, 420, 451, 495-498

               32.     Texts Moffett - Sealscott , USAO-MA-00000435, 437

               33.     Texts Moffett - Sealscott , USAO-MA-00000500-505




                                                      MARK T. MOFFETT,
                                                       By his attorney,

                                                      /s/ E. Peter Parker
                                                      E. Peter Parker
                                                        B.B.O. #552720
                                                      151 Merrimac Street
                                                      Boston, MA 02114
                                                      (617) 742-9099




                                       Certificate of Service

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non registered participants on November 27,
2019.

                                                      /s/ E. Peter Parker
                                                      E. Peter Parker




                                                 3
